The opinion of the court was delivered by
Williams, Ch. J.
The writing executed by the plaintiff was read in evidence, and was not objected to. No legal objection could be made to it. It was the acknowledgment of the party on record, and the court could not assume it to have been proved that he had no interest in the case. That was a question, which the jury were to find.
The law was correctly laid down to the jury; though it was not a direct and literal answer to the request. It is incumbent on the court to charge the law correctly, and they may adopt their own language; they are not required to answer every request precisely in the words made use of in the request. We believe, if the plaintiff has sustained any injury, it cannot be because the court did not give the law to the jury in an explicit and satisfactory manner.
The judgment of the county court is therefore affirmed.